 DECISIONS OF NATIONAL LABOR RELATIONS BOARDColumbia City Freight Lines, Inc. and TeamstersNational Freight Industry Negotiating Commit-tee, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 25-CA-1482328 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 August 1983 Administrative Law JudgeElbert D. Gadsden issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order as modified.The judge concluded that the Respondent didnot violate Section 8(a)(1) and (5) of the Act byfailing or refusing to bargain with the Union aboutits decisions to close its Hammond and SouthBend, Indiana terminals and to transfer the workfrom those terminals to its main terminal in Colum-bia City, Indiana.' We agree with the judge's con-clusion, but we do so for the following reasons.The Board recently held in Otis Elevator Co.,2that management decisions which affect the scope,direction, or nature of the enterprise are excludedfrom the limited manadatory bargaining obligationof Section 8(d). As the Board stated in Otis Eleva-tor, the critical factor in determining whether amanagement decision is subject to mandatory bar-gaining is "the essence of the decision itself, i.e.,whether it turns upon a change in the nature or di-rection of the business, or turns upon labor costs;not its effect on employees nor a union's ability tooffer alternatives."3Applying that analysis to thefacts of the instant case, we find that the Respond-ent's decision to close two of its three terminalsand consolidate the work at the third terminalturned not upon labor costs but upon a significantchange in the nature and direction of the businessI The judge concluded, and we agree, that the Respondent violatedSec. 8(a)(1) and (5) by failing to afford the Union an opportunity to bar-gain about the effects of its decisions to close the two terminals. Al-though the judge stated he was applying the remedy provided in Trans-marine Navigation Corp., 170 NLRB 389 (1968), for this violation, the lan-guage of his recommended Order does not fully conform to the remedyused in Transmarine. We shall modify the recommended Order accord-ingly.2 269 NLRB 891 (1984).s Id. at 892.271 NLRB No. 5and therefore was not subject to mandatory bar-gaining.As found by the judge, until mid-July 1982 theRespondent maintained truck terminals at Ham-mond, South Bend, and Columbia City, Indiana.The employees at each terminal were representedby a different Teamsters Local: Local 142 at Ham-mond, Local 364 at South Bend, and Local 414 atColumbia City. All of the relevant collective-bar-gaining agreements expired 31 March 1982.4As ofJune 1982, the Respondent had met once with theCharging Party, Teamsters National Freight Indus-try Negotiating Committee, in separate negotiationsfor a successor agreement.On 9 July the Respondent notified Local 142 inwriting that effective 12 July "[a]ll work presentlybeing handled by Hammond, Indiana terminal willbe transferred to the South Bend operations" andthat all Hammond personnel would be offered anonpaid transfer to South Bend. The Respondent'sletter also described how South Bend would"become a break bulk terminal," and further stated:By consolidating the two operations, (Ham-mond and South Bend) CCFL will be able toprovide better service which is necessary inorder to compete in todays [sic] market. In ad-dition CCFL will eliminate duplicate cost inoverhead, reduce milage [sic] cost, maximizefuel usage, maximize equipment utilazation[sic], and eliminate the duplication of coveragebetween terminals.Minimum projected savings will be in excessof $170,000.00The letter also contained attachments indicatingvarious cost savings associated with the consolida-tion of operations, including: labor/revenue factors,loss ratios, terminal savings, and operational flexi-bility.In a letter dated 6 September, the Respondentadvised the South Bend employees of a "change ofoperations," i.e., the closing of the South Bend ter-minal, and stated:The decision itself has nothing to do with pro-ductivity of the South Bend people, but entire-ly on the loss of revenue once generated byO&M [Respondent's main customer in SouthBend] through cartage and interline.In this letter the Respondent also offered the SouthBend employees the opportunity to transfer to Co-lumbia City. Local 364's business agent, Warnock,received a copy of the letter from one of the Re-' All dates refer to 1982 unless otherwise indicated.12 COLUMBIA CITY FREIGHT LINESspondent's officials about a week before the SouthBend terminal was closed.The judge found that the Respondent's decisionto close its Hammond and South Bend terminalsresulted in a major shift in the direction of the Re-spondent's business, involving a substantial alter-ation and capital restructuring of its operation. Hefurther found that this substantial change of theRespondent's business operations removed the deci-sions from the scope of the Respondent's mandato-ry bargaining obligation. In making these findings,the judge relied primarily on Kingwood MiningCo.," and General Motors Corp.6Further, althoughfinding that the record failed to explicitly showthat the Respondent's reasons for closing the termi-nals were economic, the judge inferred the Re-spondent's economic motivation from the fact thatit earlier had requested separate bargaining withthe Union and from the fact of the closings them-selves. He therefore found under First NationalMaintenance Corp. v. NLRB,7that the Respond-ent's economically motivated partial closing "out-weighs any incremental benefit the Union mighthave derived from participating (bargaining) inmaking the decisions."As indicated above, Otis Elevator, which was de-cided under the guidance of First National Mainte-nance, now provides the method of analysis for de-termining whether management decisions are sub-ject to mandatory bargaining. Thus, looking at theessence of the Respondent's decision to close twoof its terminals, it is clear that the decision did notturn on labor costs, albeit labor costs may havebeen one factor in the Respondent's decision. Infact, the record indicates that in closing the Ham-mond terminal the Respondent was seeking toreduce costs, eliminate duplication in costs andservice, and maximize usage of equipment and fuel.Moreover, in closing the South Bend terminal, theRespondent also was reacting to the loss of a majorcustomer. As a result of the closings, the Respond-ent's trucking operations were consolidated at onelocation. These facts establish that the decisions atissue here, no matter what they are labeled or howthey are categorized, clearly turned on a funda-mental change in the nature and direction of theRespondent's business.Accordingly, since we conclude under Otis Ele-vator that the Respondent had no duty to bargainabout its decision to close the two terminals, weaffirm the judge's dismissal of this portion of thecomplaint.210 NLRB 844 (1974).191 NLRB 951 (1971).452 U.S. 666 (1981).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Columbia City Freight Lines, Inc., Co-lumbia City, Indiana, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1. Substitute the following for paragraph 2(a)."(a) Pay the former employees of the Respond-ent's Hammond and South Bend terminals backpayat the rate of their normal wages when last in theRespondent's employ from 5 days after the date ofthis Order, until the occurrence of the earliest ofthe following conditions: (1) the date the Respond-ent bargains to agreement with the Union over theeffects of the decisions to close the Hammond andSouth Bend terminals; (2) a bona fide impasse inbargaining; (3) the failure of the Union to requestbargaining within 5 days of this Order or to com-mence negotiations within 5 days of the Respond-ent's notice of its desire to bargain with the Union;or (4) the failure of the Union to bargain in goodfaith; but in no event shall the sum paid to any ofthese employees exceed the amount they wouldhave earned as wages from the dates on which theRespondent closed the terminals to the time theysecured equivalent employment elsewhere, or thedate on which the Respondent shall have offeredto bargain, whichever occurs sooner; provided,however, that in no event shall this sum be lessthan these employees would have earned for a 2-week period at the rate of their normal wageswhen last in the Respondent's employ."2. Substitute the attached notice for that of theadministrative law judge.MEMBER DENNIS, concurring.I agree with my colleagues that the managementdecisions in issue here were not manadatory sub-jects of bargaining. Several factors influenced theRespondent's decisions, including a desire toreduce costs, to eliminate duplication of service,and to maximize usage of equipment and fuel. Inaddition, the Respondent was reacting to the lossof a major customer when it decided to close theSouth Bend terminal. The decisions were based onfactors over which the Union had little or no con-trol. To the extent that labor costs were a factor, itwas at best an insignificant consideration in the Re-spondent's decisions. I therefore conclude that theRespondent's decisions were not amenable to reso-lution through collective bargaining and agree thatthis portion of the complaint should be dismissed.See my concurrence in Otis Elevator Co., 269NLRB 891 (1984). I also agree with my colleagues13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent violated the Act by failing tobargain about the effects of its decisions.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively ingood faith with Locals 142, 364, and 414, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, with re-spect to the effects on unit employees of our clos-ing the Hammond and South Bend terminals.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withLocals 142, 364, and 414 of the Union with respectto the effects of our decision on unit employees asa result of closing our Hammond and South Bendterminals, including any disputes with respect torates of pay, wages, hours, or other terms and con-ditions of employment, and reduce to writing anyagreement reached as a result of such bargaining.WE WILL pay the former employees of the Ham-mond and South Bend terminals backpay at therate of their normal wages when last in our employfrom 5 days after the date of the Board's Order,until the occurrence of the earliest of the followingconditions: (1) the date we bargain to agreementwith the Union over the effects of the decisions toclose the Hammond and South Bend terminals, (2)a bona fide impasse in bargaining; (3) the failure ofthe Union to request bargaining within 5 days ofthe Board's Order or to commence negotiationswithin 5 days of notice by us of a desire to bargainwith the Union; or (4) the failure of the Union tobargain in good faith; but in no event shall the sumpaid to these employees exceed the amount theywould have earned as wages from the dates onwhich we closed the terminals to the time they se-cured equivalent employment elsewhere, or thedate on which we shall have offered to bargain,whichever occurs sooner; provided, however, thatin no event shall this sum be less than these em-ployees would have earned for a 2-week period atthe rate of their normal wages when last in ouremploy.COLUMBIA CITY FREIGHT LINES,INC.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.Upon a charge of unfair labor practices filed on Septem-ber 1, 1982, by Teamsters National Freight Industry Ne-gotiating Committee, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union) against Columbia City FreightLines, Inc. (Respondent) the Regional Director forRegion 25 issued a complaint on October 28, 1982.In essence, the complaint alleges that Respondent laidoff unit employees at its Hammond and South Bend, In-diana terminals, transferred work previously performedby such unit employees to its other terminal, and closedits Hammond and South Bend terminals; that Respondenttook the aforedescribed action without affording theUnion or the respective locals, either reasonable noticeof such decisions, or an opportunity to bargain about thedecisions or the effects of the decisions, and that bydoing so, Respondent has failed and refused to bargaincollectively with the Union as representatives of its em-ployees, in violation of Section 8(a)(5) and (1) of the Act.Respondent filed an answer on November 8, 1982, inwhich it denied that it has engaged in any conduct inviolation of the Act as set forth in the complaint.The hearing in the above matter was held before me inFort Wayne, Indiana, on March 23, 1983. Prior to thehearing, Respondent advised the Regional Office forRegion 25 that it would not appear, and it did not in factappear in person or through representation. A brief hasbeen received from counsel for the General Counselwhich has been carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material herein, Respondent is and hasbeen a corporation duly organized under, and existing byvirtue of, the laws of the State of Indiana. Respondentmaintained its principal office and place of business atColumbia City, Indiana, as well as its facility in Ham-mond, Indiana, until July 12, 1982, and its facility inSouth Bend, Indiana, until September 13, 1982, where itis, and has been continuously engaged in the business oftransporting freight and providing and performing relat-ed services.During the 12-month period ending August 31, 1982,Respondent, in the course and conduct of its business op-erations derived gross revenues in excess of $50,000 fromthe transportation of freight and commodities from theState of Indiana directly to points outside the State of In-diana. During the same period, Respondent, in the14 COLUMBIA CITY FREIGHT LINEScourse and conduct of its business operations performedservices valued in excess of $50,000 in States other thanthe State of Indiana.Also, during the 12-month period ending December17, 1982, a representative period, Respondent in thecourse and conduct of its business operations purchasedand received at its Columbia City and/or Hammond, In-diana, and/or South Bend, Indiana terminals, goods andmaterials valued in excess of $50,000 directly from Statesother than the State of Indiana.The complaint alleges, Respondent stipulates, and Ifind on evidence adduced at the hearing, that Respond-ent is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges that the Union is a labor organi-zation within the meaning of the Act, but Respondentcontends that it is without sufficient knowledge as towhether or not the Union is a labor organization.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent operated a local cartage and warehousingoperation for the transportation of freight. In carryingout its operation, it maintained truck terminals in Ham-mond, South Bend, and Columbia City, Indiana. Truck-drivers from its Hammond terminal would make pickupdeliveries throughout the Chicago area, bringing suchfreight back to the terminal where it would be loaded onother trucks for further distribution throughout northernIndiana and other points to which Respondent had rightsto deliver.B. Respondent's Relationship with Local Unions 142,364, and 414Respondent and Local 142 had a collective-bargainingagreement from 1979 until it expired on March 31, 1982.Don Sawochka was secretary-treasurer of Local 142, inGary, Indiana. He represented Respondent Hammond,Indiana employees for purposes of collective bargaining,concerning wages, rates of pay, and hours of employ-ment.Freeman Bushe Jr. is secretary-treasurer of Local 414and he undisputedly testified that in such capacity headmits employees to membership who in turn participatein the affairs of the Local; that Local 414 exists for thepurpose of processing employee grievances and repre-senting employees for collective bargaining concerningwages, rates of pay, and hours of employment. Bushewas subcommittee chairman of the Teamsters NationalFreight Industry Negotiating Committee (TNFINC) asof June 8, 1962, when he succeeded Sawochka. In his ca-pacity he was authorized to negotiate with Respondenton behalf of Local 364 and 414 of Columbia City, Indi-ana.Robert Warnock Jr. is business agent of Local 364 andhe undisputedly testified that in such capacity he repre-sented employees at Respondent's South Bend, Indianaterminal. In that capacity he admits employees to mem-bership and represents employees in processing griev-ances and labor disputes regarding wages, rates of pay,and hours of employment.The Columbia City terminal served as the main termi-nal office. Respondent was bound by the collective-bar-gaining agreement with the Union (Teamsters Local 142)covering the Hammond terminal, the collective-bargain-ing agreement with Teamsters Local 364 covering theSouth Bend terminal, and an agreement with TeamstersLocal 414 covering the Columbia City terminal. All ofthe agreements expired on March 31, 1982.The following employees of the Respondent constitutea unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9(b) of the Act:All local cartage drivers employed at the Respond-ent's Hammond, Indiana terminal, who are coveredby the collective bargaining agreements described insubparagraph 6(e) of the complaint herein, and:All employees of the Respondent, including thoseemployed at the Respondent's South Bend, Indianaterminal, who are covered by the collective bar-gaining agreements described in subparagraph 6(e)of the complaint herein.Additionally, Respondent has recognized the respec-tive local unions and the respective local unions haverepresented the respective above-described unit employ-ees as more fully described in paragraphs 5(b)-(c) and6(b)-(f) of the complaint herein.Based on the foregoing uncontroverted evidence ofrecord, I conclude and find that Locals 142, 414, and364, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are, and havebeen at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.The record does not contain any evidence to supportRespondent's affirmative defenses as set forth in itsanswer to the complaint, and such affirmative defensesare hereby dismissed as requested by counsel for theGeneral Counsel. Counsel for Respondent's motion tocorrect the transcript as indicated in his brief is alsogranted.When Respondent came into the area in Indiana in1979, it extended recognition to Local 142 and an exist-ing collective-bargaining agreement which expiredMarch 31, 1982. Although the collective-bargainingagreement with Respondent had been negotiated by theTeamsters National Freight Industry Negotiating Com-mittee (TNFINC), a multiemployer negotiating commit-tee, prior to Respondent extending recognition to Local142, when the contract was reopened for negotiations,Respondent, who was formally a member of TruckingManagement Incorporated until late 1981, along withseveral other employers, requested separate negotiationsrather than remain a part of the multiemployer unit. Onconclusion of the National Master Negotiations, Re-spondent and the other companies which requested sepa-rate negotiations were represented by a subcommittee ofvarious Teamsters assigned to negotiate with each em-ployer. Don Sawochka, secretary-treasurer of Local 142,15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas made chairman of the subcommittee assigned to ne-gotiate with Respondent. As such, the negotiating sub-committee met on one occasion and Sawochka communi-cated with Respondent by telephone on several occa-sions thereafter, before he withdrew from the committeeto work with Local 414 and Local 364 of the Indianaconference. He was succeeded by Freeman Bushe ofLocal 414 as chairman of the committee.While serving as chairman of the committee,Sawochka did not receive any information that Respond-ent was going to close the Hammond terminal. If he orLocal 142 had received such notification from Respond-ent, he was authorized to at least discuss concessions orsuggest alternatives to Respondent's action. He wouldhave been able to do the same thing in his capacity assubcommittee chairman of TNFINC.Respondent's South Bend terminal was a local cartageoperation, picking up and delivering freight within aradius of 75 miles. The majority of the work was per-formed for other carriers with Respondent splitting thedifference between itself and other carriers. Respondenthad a collective-bargaining agreement with Local 364 atits South Bend terminal.C. Respondent Unilaterally Laid Off its Hammondand South Bend Employees and Closed bothTerminalsThe record shows that the Union had requested Re-spondent to bargain on several occasions and that Re-spondent met with the separate bargaining committee onone occasion concerning negotiations for a new contractto succeed the contract which expired March 31, 1982.The record does not contain any evidence that the par-ties engaged in good-faith bargaining until an impassewas reached. Instead, the evidence shows that on July 9,1982, Respondent, without affording the Union an op-portunity to discuss and bargain, notified Local Union142 for the first time, that effective Monday, July 12,1982, Respondent would lay off employees at the Ham-mond terminal and transfer all unit work to its SouthBend, Indiana terminal. Unit employees were offered anopportunity to transfer and some of said employees didelect and were transferred to the South Bend terminal.The Union (Local 142) did not have an opportunity tobargain about Respondent's decision or the effects of itsdecision making the transfers.The record evidence further shows that before theHammond terminal was closed by Respondent, businessagent for Local 364, Robert Warnock, was given a letter(G.C. Exh. 8) by an executive of Respondent, Jim King,who asked Warnock to sign for it. The letter, dated Sep-tember 6, 1982, advised by implication the closing of theSouth Bend, Indiana terminal. Warnock suggested toKing that there might be alternatives and since Bushewould be getting the people at Local 414 in Fort Wayne,they should all sit down and talk about it. King replied,there was absolutely no negotiations, this was it. War-nock stated that before he received the letter, he had nothad an opportunity to bargain about the decision or theeffects of the closing of the South Bend terminal orabout the transfer of employees from South Bend to theColumbia City terminal. However, some employees didtransfer to the Columbia City terminal, as did ClarenceHocker. Employees affected by the closing of the SouthBend terminal were Dean Baker, Clarence Hocker,Robert Hocker, Joseph R. Karascon, Charles Klein Jr.,Eldon E. Miller, R. James P. Meyers, Kenneth L. Sahli,Eugene D. Sherer, and Jerry L. Wilson. Warnock said ifLocal 364 had received timely notice of the closing ithad authority to negotiate concessions or alternatives tothe closing and the effects of the closing. He furtherstated that Jim King told him that Ogden and Moffittconstituted 80 percent of Respondent's work in SouthBend.Subcommittee chairman and representative of Local414, Bushe, learned about the Hammond and South Bendclosings after the fact through the locals. He said he hadno prior knowledge of the closings of Hammond orSouth Bend, or of the transfer of any work from eitherterminal to Columbia, and he had not had an opportunityto bargain about the closings, transfer of work, or the ef-fects of either. He had authorization to negotiate conces-sions on behalf of both locals, if an opportunity to do sohad occurred. After he became chairman of the subcom-mittee, Respondent refused the Union's several requeststo bargain.Freeman Bushe Jr. was recalled and identified GeneralCounsel's Exhibits 10, 9(B), and 9(A), in that order. Gen-eral Counsel's Exh. 9 is a consolidated statement of earn-ings from Columbia City Freight Lines, Inc. He statedhe received the statement in the mail last week, which hehad requested in December 1982. The document is theprofit-and-loss statement from Respondent.Analysis and ConclusionsAlthough Respondent gave its Hammond and SouthBend terminal employees an opportunity to transfer to itsColumbia City terminal, in reality it gave the employeesand the Union a fait accompli.Even though the contract had expired on March 31,1982, before Respondent closed its terminals, the Boardhas long held that "An employer is under a duty to bar-gain with the chosen representative of his employeesconcerning matters affecting their wages, hours, andterms and conditions of employment and cannot unilater-ally change established employment conditions withoutbargaining, regardless of the existence or nonexistence ofa collective-bargaining agreement." Winn-Dixie Stores,147 NLRB 788, 789 (1964). The Board also said "TheUnion had a statutory right to be notified in advance ofthe proposed action and to be given an opportunity, if itso desired, to consult and negotiate with the Respondentabout the need for elimination of unit jobs and the possi-bility of alternate approaches that might avoid suchaction" or, "about steps that might be taken to minimizethe effects upon employees of the proposed action."It is clear that Respondent in the instant proceedingdid not in either case, give advance notice or afford theUnion an opportunity to discuss or bargain with it aboutits decision to close, or about the effects of closing, itsterminals before implementing its decisions to do so.However, since the Board issued its decision in theabove-cited Winn-Dixie Stores case, the Supreme Court16 COLUMBIA CITY FREIGHT LINEShas held that Section 8(d) of the Act limits subjects ofmandatory bargaining to "issues that settle an aspect ofthe relationship between the employer and employees."The Court further stated that other decisions such as theorder of succession of layoffs and recalls, productionquotas, and work rules, are almost exclusively "an aspectof the relationship between employer and employee."Chemical Workers v. Pittsburgh Glass Co., 404 U.S. 157,178 (1971).The Supreme Court has further defined the limitationon subjects of mandatory bargaining by pointing out thatsome management decisions, such as choice of advertis-ing and promotion, product type and design, and financ-ing arrangements, have only an indirect and attenuatedimpact on the employment relationship; and that a deci-sion, involving a change in the scope and direction of theenterprise, is akin to the decision whether to be in busi-ness at all, "not in [itself] primarily about conditions ofemployment, though the effect of the decision may benecessary to terminate employment." Fibreboard Corp. v.NLRB, 379 U.S. 203, 223 (1964); Teamsters Local 24 v.Oliver, 358 U.S. 283 (1959).Thus the question is raised in the instant case as towhether Respondent was under a duty pursuant to Sec-tion 8(d) of the Act, to bargain in good faith with theUnion over Respondent's decision to close, and the effectof its having closed the Hammond and South Bend ter-minals, since both closings eliminated jobs of employees.The General Counsel contends that Respondent wasunder a duty to bargain with the Union on both, the de-cision to close and the effects of the closing. In supportof this position, the General Counsel cites Bob's Big BoyRestaurants, 264 NLRB 1369 (1982).In this regard, it is noted that as early as 1965, the Su-preme Court held that "an employer has the absoluteright to terminate his entire business for any reason hepleases" "a partial closing is an unfair labor practiceunder Section 8(a)(3) if motivated by a purpose to chillunionism in any of the remaining plants of the single em-ployer and if the employer may reasonably have foreseenthat such closing would likely have that effect ...or,that employer action which has a foreseeable conse-quence of discouraging concerted activities generallydoes not amount to a violation of Section 8(a)(3) in theabsence of a showing of motivation which is aimed atachieving the prohibited effect." Textile Workers v. Dar-lington Co., 380 U.S. 263, 268, 275, 276 (1965).However, it is particularly noted that the record in theinstant case does not contain any allegation or evidencethat Respondent's decisions to close its terminals weremotivated by a purpose to chill unionism in its remainingColumbia City terminal, or that Respondent may reason-ably have foreseen its actions would likely have such aneffect. At most, Respondent's actions might have hadforeseeable consequences of discouraging concerted ac-tivities generally, but no evidence was introduced as thelaw requires, showing a motivation by Respondent toachieve such an unlawful effect. In the absence of suchevidence I do not find that Respondent's closing of theHammond and South Bend terminals constituted anunfair labor practice, in violation of Section 8(a)(3) ofthe Act. Textile Workers v. Darlington Co., supra.More specifically, on June 22, 1981, the SupremeCourt held that, although Section 8(d) of the Act re-quires an employer to bargain about the effects of a deci-sion to close or partially close such an operation, the de-termination depends on whether the "employer's eco-nomic reasons outweighs the incremental benefit thatmight be gained through the union's participation inmaking the decision." First National Maintenance Corp. v.NLRB, 452 U.S. 666 (1981).In First National Maintenance Corp., supra, the em-ployer, pursuant to contract, was engaged in providinghousekeeping, cleaning, maintenance, and related serv-ices to commercial enterprises. Because it was losingmoney, the employer, without affording the union an op-portunity to bargain, notified the union and all employ-ees employed at a building covered by one of the em-ployer's contracts, that they were laid off and the con-tract for that work terminated. The termination eliminat-ed a number of employees' jobs. The employer thereinalso refused the union's request to bargain about its deci-sion. The Court held that the employer was required tobargain about the effect of its decision to terminate thecontract with one of its customers for economic reasons.However, in holding that the employer was not requiredto bargain about its management decision terminating thecontract with said customer because it was a partial clos-ing, the Court said "the harm likely to be done to an em-ployer's need to operate freely in deciding whether toshut down part of its business purely for economic rea-sons outweighs the incremental benefit that might begained through the Union's participation in making thedecision, and we hold that the decision itself is not partof 8(d)'s 'terms and conditions' ... over which Con-gress has mandated bargaining."In Bob's Big Boy Restaurants, cited and relied on bycounsel for the General Counsel, the Board held that theemployer's shutdown of its shrimp processing operationconstituted a subcontracting of the shrimp processingwork, rather than a partial closing of its food preparationbusiness, and as such, was not a major shift in the direc-tion of its main business (food preparation), a substantialcapital restructuring or investment as was the case inKingwood Mining Co., 210 NLRB 844 (1974), and GeneralMotors Corp., 191 NLRB 951 (1971), and the operationwas not substantially altered. Consequently, subcontract-ing the shrimp processing operation pursuant to a sub-contracting agreement was not a sufficiently substantialchange so as to remove the decision to do so from thescope of employer's mandatory bargaining obligation.It is readily observed however, that the facts in Bob'sBig Boy Restaurants are distinguishable from the facts inthe instant case, where Respondent did not subcontractwork to a third party, but instead, closed its Hammondand South Bend terminals and transferred the worktherefrom to its main Columbia City terminal, which per-formed the same work. Under these circumstances, Ifind, pursuant to the Board's analysis in Bob's Big Boy,supra, that Respondent's decision to close its Hammondand South Bend terminals resulted in a major shift in thedirection of Respondent's main business operations(transportation of freight), a substantial alteration and17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcapital restructuring of its operation. Kingwood MiningCo., supra, and General Motors Corp., supra. Additional-ly, I further conclude and find that Respondent's deci-sion resulted in a change of its business operation thatwas sufficiently substantial to remove its decisions fromthe scope of Respondent's mandatory bargaining obliga-tion.Moreover, while the evidence of record fails to explic-itly show that Respondent's reasons for closing the Ham-mond and South Bend terminals were economic, it maybe reasonably inferred from the fact that Respondent re-quested separate bargaining rather than continue withmultiemployer (TNFINC) bargaining, and from the factof the closings itself, that both terminals were not suffi-ciently profitable to Respondent. As such, Respondent'spartial closing of its freight transportation businesspurely for economic reasons, outweighs any incrementalbenefit the Union might have derived from participating(bargaining) in making the decisions. First National Main-tenance Corp. v. NLRB, supra. Assuming arguendo, how-ever, that Respondent's reasons for closing the terminalswere not economic, its decisions were nonetheless notsubject to mandatory bargaining, since the decisionswere for a partial closing, and the law is well settled that"an employer has an absolute right to close his entirebusiness for any reason he pleases." Textile Workers v.Darlington Co., 380 U.S. at 268. As the Court said in Fi-breboard, 379 U.S. at 223, such decisions are akin to deci-sions closing the entire operation.Consequently, since Respondent is obligated to bargainwith the duly designated bargaining representative unionof its employees about the effects of closing the Ham-mond and South Bend terminals, failing to do so, andunilaterally closing the terminals prior to affording theUnion an opportunity to bargain with it in respect there-to, Respondent has failed and refused to bargain in goodfaith, in violation of Section 8(a)(1) and (5) of the Act.Inasmuch as the complaint alleges Respondent violatedSection 8(a)(1) and (5) of the Act by failing or refusingto bargain with the Union about its decisions laying offemployees and closing the Hammond and South Bendterminals, said allegation should be dismissed for theforegoing reasons and authority discussed herein.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action necessaryto effectuate the policies of the Act.It having been found that Respondent interfered with,restrained, and coerced its employees in the exercise oftheir Section 7 rights, by refusing to bargain with theduly designated union representative of employees, con-cerning the effects on employees as a result of its closingthe Hammond and South Bend terminals, Respondenthas failed and refused to bargain with the Union in viola-tion of Section 8(a)(l) and (5) of the Act. The recom-mended Order will provide that Respondent cease anddesist from engaging in such conduct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any like or relat-ed manner interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act. NLRB v. Entwistle Mfg. Co., 120 F.2d532, 536 (4th Cir. 1941).CONCLUSIONS OF LAW1. Columbia City Freight Lines, Inc., Respondentherein, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Locals 142, 364, and 414, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, are and have been atall times material herein, labor organizations representingRespondent's employees within the meaning of Section2(5) of the Act.3. The appropriate unit is:All truckdrivers, helpers, dockmen, warehousemen,checkers, power lift operators, hostlers and suchother employees formally at Respondent's Ham-mond, Indiana terminal, as may be presently orhereafter represented by the Union, engaged inlocal pickup, delivery and assembling of freightwithin the area located within the jurisdiction of theLocal Union, not to exceed a radius of 25 miles, andall employees of Respondent, including those em-ployees formally employed at the Respondent'sSouth Bend, Indiana terminal, who are covered bythe collective bargaining agreements described insubparagraph 6(e) of the complaint, as amendedherein.4. By unilaterally laying off its employees in two of itsterminals, closing both terminals, and transferring thework therefrom to its main terminal, Respondent hasfailed and refused to bargain about the effects of its deci-sions on employees, in violation of Section 8(a)(l) and(5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Columbia City Freight Lines, Inc.,Columbia City, Indiana, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain collectively withthe duly designated representative union of its employ-ees, with respect to the effects on employees from theclosings of its terminals.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by the Act.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.18 COLUMBIA CITY FREIGHT LINES2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Pay the former employees of Respondent's Ham-mond and South Bend terminals their normal wages forthe period beginning with the date of this Order, untilthe occurrence of the earliest of the following condi-tions: (I) the date Respondent bargains to agreementwith the Union over the effects of the decisions to closeits Hammond and South Bend terminals, (2) a bona fideimpasse in bargaining; (3) the failure of the Union tocommence negotiations within 5 days of receipt of Re-spondent's notice of its desire to bargain with the Union;or (4) the failure of the Union to bargain in good faith.2(b) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due each of theterminated Hammond and South Bend terminal employ-ees under the terms of this Order.(c) Upon request bargain with Locals 142, 364, and414, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the collec-tive-bargaining representative of the employees in the2 This is the Board's accepted remedy for 8(aXS) violations involvingfailure to bargain over effects. See, e.g., Royal Plating Co., 160 NLRB990 (1966); Transmarine Navigation Corp.. 170 NLRB 389 (1968); Inter-state Tool Co., 177 NLRB 686 (1969),above-described appropriate unit respecting the effects ofthe decisions to close the Hammond and South Bend ter-minals, respecting rates of pay, wages, hours, or otherternks and conditions of employment, and reduce anyagreement reached to writing.(d) Post at its Columbia City terminal, Columbia City,Indiana, copies of the attached notice marked "Appen-dix."3Copies of said notice, on forms provided by theRegional Director for Region 25, after being signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the complaint be and ithereby is, dismissed insofar as it alleges violations of theAct not found herein.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."19